
	
		III
		112th CONGRESS
		1st Session
		S. RES. 83
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mr. Reed (for himself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 2, 2011, as Read
		  Across America Day.
	
	
		Whereas reading is a basic requirement for quality
			 education and professional success, and is a source of pleasure throughout
			 life;
		Whereas the people of the United States must be able to
			 read if the United States is to remain competitive in the global
			 economy;
		Whereas Congress has placed great emphasis on reading
			 intervention and providing additional resources for reading assistance,
			 including through the programs authorized in the Elementary and Secondary
			 Education Act (20 U.S.C. 6301 et seq.) and through annual appropriations for
			 library and literacy programs; and
		Whereas more than 50 national organizations concerned
			 about reading and education have joined with the National Education Association
			 to designate March 2, the anniversary of the birth of Theodor Geisel, also
			 known as Dr. Seuss, as a day to celebrate reading: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 2, 2011, as Read Across America Day;
			(2)honors Theodor
			 Geisel, also known as Dr. Seuss, for his success in encouraging children to
			 discover the joy of reading;
			(3)honors the 14th
			 anniversary of Read Across America Day;
			(4)encourages
			 parents to read with their children for at least 30 minutes on Read
			 Across America Day in honor of the commitment of the Senate to building
			 a nation of readers; and
			(5)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
